SUPREME COURT OF PENNSYLVANIA
                       COMMITTEE ON RULES OF EVIDENCE

                                   FINAL REPORT1

                              Amendment of Pa.R.E. 901

        On May 20, 2020, upon recommendation of the Committee on Rules of
Evidence, the Court ordered the amendment of Pennsylvania Rule of Evidence 901 to
add a new paragraph (b)(11) to provide an example of evidence for the authentication of
digital evidence. The recommendation was not intended to alter the quantum of
evidence for authentication; rather, it was intended to illustrate the nature of evidence
sufficient for a finding of attribution. For further background on the recommendation,
see the Committee’s Publication Report at 49 Pa.B. 3876 (July 27, 2019).


      This amendment becomes effective October 1, 2020.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.